Citation Nr: 1429574	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  03-22 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to March 7, 2011.

2.  Entitlement to an evaluation in excess of 70 percent for PTSD since March 7, 2011.

3.  Entitlement to a total disability evaluation based on unemployability due to service connected disability (TDIU) prior to September 22, 2004.

4.  Entitlement to special monthly compensation (SMC) based on housebound status prior to March 7, 2011. 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971. 

This matter initially came before the Board of Veterans' Appeals (Board) from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before a Veterans Law Judge at the RO in December 2003. That judge retired and the Veteran was sent a letter providing  an opportunity for another hearing.  The Veteran through his representative waive this opportunity.

In May 2006, the Board denied the Veteran's claim for an evaluation in excess of 50 percent for PTSD, and remanded the issue of entitlement to a TDIU.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court) challenging the denial of an increased rating for PTSD.  
In May 2007, the Court granted a joint motion to vacate the Board decision with respect to the issue of entitlement to an increased rating for PTSD.

The Board remanded the case for development in August 2007, September 2008 and August 2010. In November 2011, the RO granted entitlement to service connection for coronary artery disease pursuant and assigned a 100 percent schedular evaluation for coronary artery disease effective from September 22, 2004. In addition, entitlement to SMC at the housebound rate was also established effective February 6, 2009. 
 
The Board, in a May 2012 decision, dismissed the issues on appeal.  In an August 2013 Memorandum Decision, the Court reversed the Board's May 2012 decision and remanded the matters for further adjudication.  

In May 2014, the Board promulgated a remand decision so that the Veteran could be scheduled for an additional travel board hearing that he requested in April 2012.  The virtual record, however, includes an April 2014 Appellate Brief in which the Veteran's representative noted that he waived his pending request for a Board hearing.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).  Accordingly, the May 27, 2014 Board remand decision is vacated.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD symptoms fluctuated but most closely approximate total social and occupational impairment.
 
2.  Since September 22, 2004, the Veteran has had a single service-connected disability rated at 100 percent and additional service-connected disabilities rated at 60 percent or more.

3.  The claim for TDIU is moot.


CONCLUSIONS OF LAW

1.  The criteria for 100 percent evaluation for service-connected PTSD are met during the entire appeal period.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for SMC at the housebound rate are met effective from September 22, 2004.  38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2013); 38 C.F.R. § 3.350(i) (2013).

3.  The claim for TDIU is dismissed. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  

Increased Rating

The Veteran contends that he is entitled to a higher evaluation than 50 and 70 percent assigned during the appeal period.  VA treatment records from March 2002 to November 2004 consistently show that the Veteran was alert and cooperative; his mood was depressed; he had no homicidal ideations, hallucinations, or delusions.  These records also showed that his affect was inappropriate at times as he smiled when talking about stressful times; his memory, concentration, insight, judgment, and sleep were poor; and he had nightmares which often interfered with sleep.  His thought content was occasionally confused or dazed with loss of memory and he endorsed crying episodes and occasion suicidal ideation.  His impulse control was very poor.  At a September 2004 VA examination, the examiner noted that the Veteran seemed moderately slowed with movement matching his speech which was slow and deliberate.  A GAF of 36 was assigned based on both physical and mental conditions.  The examiner also opined that due to the Veteran's physical conditions (seizures, CAD) and his ongoing PTSD symptoms (depression, nightmares) the prognosis for reemployment was nil.   After a review of the claims file, in a September 2005 addendum, the examiner noted that he was essentially in agreement with the statement previously made.

In an October 2005 Statement in Support of Claim, the Veteran noted loss of concentration, poor sleep, memory loss, mood swings, nightmares, avoidance of crowds and family gatherings, uncontrollable rage, depression, and thoughts of suicidal ideation.

VA examinations from 2008 to 2012 show that the Veteran could not be trusted in some areas of judgment, and could not be left alone.  His daughter reported occasional illogical speech and obscure speech and that the Veteran did not want to wash and that she and her mother had to put him in the tub and that he did not wear what he should wear and sometimes wore his clothes backwards.  The Veteran's daughter also noted that he sometimes thought that he was surrounded by birds.   
The Veteran reported nightmares and flashbacks, depressed mood, outbursts of anger, insomnia, memory loss, and lack of concentration and focus.  The Veteran reported a history of frequent fighting with people for no reason, domestic violence, throwing things like pots and pans out of the house, and punching the walls. 

 After reviewing the record and resolving doubt in the Veteran's favor, the Board finds that the Veteran's PTSD symptomatology is most consistent with 100 percent rating during the entire appeal period.  38 C.F.R. § 4.130, Code 9411. 

As this decision provides for the maximum available effective date and rating under the applicable law in this appeal, and is a full grant of the benefit sought on appeal, it also renders the Veteran's claim for TDIU moot. Rice v. Shinseki, 22 Vet. App. 447, 453-54.

Special Monthly Compensation (SMC) based on Housebound Status

Under 38 U.S.C.A. § 1114(s), SMC is payable if the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. 

SMC based on Housebound Status has been established from February 6, 2009, based on 100 percent rating for CAD and additional ratings of 50 percent for PTSD and 20 percent for diabetes mellitus. 

In this case, a 100 percent disability rating for PTSD has been granted herein.  Thus, SMC based on housebound status is also granted effective September 22, 2004, the effective date of a grant for a 100 percent evaluation for CAD.


ORDER

1.  Entitlement to an evaluation of 100 percent for PTSD for the entire appeal period is granted subject to the law and regulations governing the payment of monetary benefits.

2.  Entitlement to special monthly compensation (SMC) based on housebound status effective September 22, 2004, is granted subject to the law and regulations governing the payment of monetary benefits.
 
3.  The appeal for entitlement to TDIU is dismissed.

	



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


